Citation Nr: 1332974	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION


The Veteran served on active duty from September 1971 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2011 and August 2011, the Veteran testified before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  The hearing transcripts are associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  Although hearing acuity was within normal limits during the Veteran's active service, report of VA examination dated in October 2010 showed that the Veteran has a hearing loss disability as defined by VA (he had a 45 decibel loss in the right and left ears at the 4000 Hertz frequency).  See 38 C.F.R. § 3.385; See also Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002) (the threshold for normal hearing acuity is from 0 to 20 decibels).

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. 

In this case, VA obtained a VA audiological examination and medical opinion in October 2010.  The audiologist opined that hearing loss and tinnitus were not at least as likely as not the result of noise exposure in service because "hearing sensitivity was within normal limits at separation, and there was no significant shift compared to enlistment" coupled with the audiologist's clinical e xperience and expertise.

Subsequent to the October 2010 VA report of examination with a medical opinion, VA received the Veteran's employer audiometric results dating from 1976.  The Veteran argues that these findings support his claim that hearing loss disability with tinnitus is a result of noise exposure in service.  Therefore, the Board believes that these audiometric findings should be reviewed and considered by the VA audiologist in an addendum to the original report of examination to ensure that the VA has satisfied its duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Report of VA audiological examination dated in October 2010 should be returned to the examiner (or another examiner with appropriate expertise if the October 2010 examiner is not available) for an addendum to that medical opinion that addresses the Veteran's employer audiometric findings dated since 1976.  After review and consideration of the employer audiometric results, the examiner should provide a revised medical opinion on whether it is as likely as not that the Veteran's current hearing loss disability and tinnitus are etiologically related to noise exposure in service. 

The claims file and any other pertinent medical evidence not in the claims file but located in Virtual VA should be made available to and reviewed by the examiner.
A complete rationale for all opinions is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Then, the RO/AMC should review the medical opinion and rationale to ensure that all the requested information and an adequate supporting rationale is provided, or return for such.

3.  Then, after ensuring any other necessary development has been completed, the RO/AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


